NUMBER 13-21-00023-CV

                                COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

                     IN THE INTEREST OF M.F.R.G., A CHILD


                     On appeal from the County Court at Law
                           of Aransas County, Texas.


                                          ORDER
                 Before Justices Benavides, Hinojosa, and Silva
                               Order Per Curiam

         This is an appeal of a final order terminating parental rights. Appellant J.J.G. filed

his brief on February 16, 2021, and appellee’s brief was due on March 8, 2021. Appellee

has filed a motion for extension of time seeking twenty days of additional time to file the

brief.

         Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that
appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

        We GRANT appellee’s motion for extension of time and ORDER appellee’s brief

 to be filed on or before March 29, 2021. No further extensions of time will be granted

 absent truly exigent and extraordinary circumstances.


                                                                         PER CURIAM


 Delivered and filed on the
 5th day of March, 2021.




                                               2